                                                        21-10338-mew                       Doc 1-1               Filed 02/23/21 Entered 02/23/21 15:42:50                                                 2019 Federal
                                                                                                                      Tax Return Pg 1 of 5
;\^Z
                                                 #"&%                                               ?%=% <DQROL ME ;AOQLDOPGHN 4LBMKD                                                                                      B@6 AZ( *.-.')*+,


8S]O^`ZS[` \T `VS H^SO_a^e
>[`S^[OY FSbS[aS GS^bWQS
                                                                              ;\^ QOYS[RO^ eSO^ +)*2% \^ `Od eSO^ PSUW[[W[U                             %
                                                                                           k =_ d_ ggg(Ybc(W_f)<_b]+*0/ V_b Y^cdbeSdY_^c Q^T dXU \QdUcd Y^V_b]QdY_^(
                                                                                                                                                                        % S[RW[U                   %               '
                                                                                                                                                                                                                              $"#'
6                                               D^W[QW]OY Pa_W[S__ OQ`WbW`e                   BOZS \T ]O^`[S^_VW]                                                                                                      9   9Z]Y\eS^ WRS[`WTWQO`W\[
                                                                                                                                                                                                                           [aZPS^
J=8D =KL8L=
K=JNA;=K                                                                                   KMRMCA ;8HAL8D DD;
                                                                                    H`ZP BaZPS^% _`^SS`% O[R ^\\Z \^ _aW`S [\' >T O D'C' P\d% _SS W[_`^aQ`W\[_'
7                                        D^W[QW]OY ]^\RaQ` \^ _S^bWQS                Y[                                                                                                                                ;   8O`S Pa_W[S__ _`O^`SR

J=8D =KL8L=                                                                         E[TX] -11 =* 00L@ KLJ==L( 2L@ >D                                                                                                    ,-+,-+.,-.
K=JNA;=K                                                                                     7W`e \^ `\c[% _`O`S \^ ]^\bW[QS% Q\a[`^e% O[R N>D \^ T\^SWU[ ]\_`OY Q\RS
                                                                                                                                                                                                                       <   H\`OY O__S`_

8                                        6a_W[S__ Q\RS [aZPS^
1/-/5,                          F=O QGJC                                                                FQ -,,-3                       $       0,2(.12*
= >]ZX` Veea^XVWaZ WdmZh8  $+% % Dc^i^Va gZijgc $,% % A^cVa gZijgc               $-% % IVbZ X]Vc\Z $.% % <YYgZhh X]Vc\Z $/% % <bZcYZY gZijgc
                               P >Vh]
> >]ZX` VXXdjci^c\ bZi]dY8 $+% %                $,% % <XXgjVa                    $-% % Ji]Zg (heZX^[n) o
? IjbWZg d[ NX]ZYjaZh F+/, <iiVX] dcZ [dg ZVX] eZghdc l]d lVh V eVgicZg Vi Vcn i^bZ Yjg^c\ i]Z iVm nZVg o                 .
@ >\YW_ ]Z MW\YXi`Yg > UbX G*0 UfY UhhUW\YX qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq o %
A >\YW_ ]Z dUfhbYfg\]d7 $+% % <\\gZ\ViZY VXi^k^i^Zh [dg hZXi^dc 243 Vi+g^h` ejgedhZh         $,% % BgdjeZY VXi^k^i^Zh [dg hZXi^dc 247 eVhh^kZ VXi^k^in ejgedhZh
   8QedY_^4 DbW`iXY _^\i hfUXY cf Vig]bYgg ]bWcaY UbX YldYbgYg cb `]bYg .U h\fci[\ // VY`ck+ MYY ]bghfiWh]cbg Zcf acfY ]bZcfaUh]cb+
        + Q Bfcgg fYWY]dhg cf gU`Yg ppppppppppppppppppppppppppp                           +Q            /.4(.11*
                                                      R LYhifbg UbX U``ckUbWYg pppppppppppppppppppppppppp            +R
                                                      S =U`UbWY+ MiVhfUWh `]bY .V Zfca `]bY .U ppppppppppppppppppppppppppppppppppp                                                                         +S                   /.4(.11*
                                                  ,     >cgh cZ [ccXg gc`X &UhhUW\ Acfa ../2*<' ppppppppppppppppppppppppppppppppp                                                                             ,
   ?^S_]U




                                                  -     Bfcgg dfcZ]h+ MiVhfUWh `]bY / Zfca `]bY .W pppppppppppppppppppppppppppppppppp                                                                         -                 /.4(.11*
                                                  .     IfX]bUfm ]bWcaY &`cgg' Zfca ch\Yf dUfhbYfg\]dg) YghUhYg) UbX hfighg &UhhUW\ ghUhYaYbh' ppppppppppp                                                    .
                                                  /     HYh ZUfa dfcZ]h &`cgg' &UhhUW\ MW\YXi`Y A &Acfa .-1- cf .-1-*ML'' ppppppppppppppppppppp                                                               /
                                                  0     HYh [U]b &`cgg' Zfca Acfa 1464) JUfh DD) `]bY .4 &UhhUW\ Acfa 1464' ppppppppppppppppppppp                                                             0
                                                  1     Ih\Yf ]bWcaY &`cgg' &UhhUW\ ghUhYaYbh'                                K== KL8L=E=FL -
                                                                                                pppppppppppppppppppppppppppppppppp                                                                            1                      00*
                                                  2     J_dQ\ Y^S_]U $\_cc%( >caV]bY `]bYg 0 h\fci[\ 4 qqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                                         2                 /.4(.55*
                                                  3     MU`Uf]Yg UbX kU[Yg &ch\Yf h\Ub hc dUfhbYfg' &`Ygg Yad`cmaYbh WfYX]hg' ppppppppppppppppppp                                                             3                  -5(532*
9UTeSdY_^c &gYY ]bghfiWh]cbg Zcf `]a]hUh]cbg'




                                                +*      BiUfUbhYYX dUmaYbhg hc dUfhbYfg                  pppppppppppppppppppppppppppppppppppp                                                              +*
                                                ++      LYdU]fg UbX aU]bhYbUbWY ppppppppppppppppppppppppppppppppppppppppp                                                                                  ++
                                                +,      =UX XYVhg pppppppppppppppppppppppppppppppppppppppppppppppp                                                                                         +,
                                                +-      LYbh ppppppppppppppppppppppppppppppppppppppppppppppppppp                                                                                           +-                     .0(,1/*
                                                +.                                                   K== KL8L=E=FL .
                                                        NUlYg UbX `]WYbgYg pppppppppppppppppppppppppppppppppppppppppppp                                                                                    +.                        2-/*
                                                +/      DbhYfYgh &gYY ]bghfiWh]cbg' qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                                              +/                      1(402*
                                                +0 Q ?YdfYW]Uh]cb &]Z fYei]fYX) UhhUW\ Acfa 123/' ppppppppppppppppp +0Q
                                                   R FYgg XYdfYW]Uh]cb fYdcfhYX cb Acfa ../2*< UbX Y`gYk\YfY cb fYhifb pppp +0R                                                                           +0S
                                                +1 ?Yd`Yh]cb $9_ ^_d TUTeSd _Y\ Q^T WQc TU`\UdY_^(% ppppppppppppppppppppppppppppp                                                                          +1
                                                +2      LYh]fYaYbh d`Ubg) YhW+ ppppppppppppppppppppppppppppppppppppppppppp                                                                                 +2
                                                +3      @ad`cmYY VYbYZ]h dfc[fUag pppppppppppppppppppppppppppppppppppppppp                                                                                 +3
                                                ,*      Ih\Yf XYXiWh]cbg &UhhUW\ ghUhYaYbh'ppppppppppppppppppppppppppppppppppp K== KL8L=E=FL /                                                             ,*                   -.-(444*
                                                ,+      J_dQ\ TUTeSdY_^c( <XX h\Y Uacibhg g\ckb ]b h\Y ZUf f][\h Wc`iab Zcf `]bYg 6 h\fci[\ /- qqqqqqqqqq                                                  ,+                   -3.(/32*
                                                ,,      EbTY^Qbi RecY^Ucc Y^S_]U $\_cc%( MiVhfUWh `]bY /. Zfca `]bY 5 qqqqqqqqqqqqqqqqqqqqqqq                                                              ,,                   -11(5./*
                                                ,-      DbhYfYgh XiY ibXYf h\Y `cc_*VUW_ aYh\cX*Wcad`YhYX `cb[*hYfa WcbhfUWhg &UhhUW\ Acfa 5364' pppppppp                                                  ,-
   JQh Q^T FQi]U^dc




                                                ,.      DbhYfYgh XiY ibXYf h\Y `cc_*VUW_ aYh\cX*]bWcaY ZcfYWUgh aYh\cX &UhhUW\ Acfa 5533' ppppppppppp                                                      ,.
                                                ,/      ==< <<L ]adihYX ibXYfdUmaYbh &gYY ]bghfiWh]cbg' pppppppppppppppppppppppppppp                                                                       ,/
                                                ,0      Ih\Yf hUlYg &gYY ]bghfiWh]cbg' ppppppppppppppppppppppppppppppppppppppp                                                                             ,0
                                                ,1      J_dQ\ RQ\Q^SU TeU( <XX `]bYg /0 h\fci[\ /3 pppppppppppppppppppppppppppppppp                                                                        ,1
                                                ,2      JUmaYbh &gYY ]bghfiWh]cbg' pppppppppppppppppppppppppppppppppppppppp                                                                                ,2
                                                ,3      6]_e^d _gUT( DZ `]bY /5 ]g gaU``Yf h\Ub `]bY /4) YbhYf Uacibh ckYX pppppppppppppppppppp                                                            ,3
                                                -*      EfUb`Qi]U^d( DZ `]bY /5 ]g `Uf[Yf h\Ub `]bY /4) YbhYf cjYfdUmaYbh qqqqqqqqqqqqqqqqqqqqq                                                            -*
                                                            HYOP] [PYLW_TP^ ZQ [P]U`]d& > OPNWL]P _SL_ > SLaP PcLXTYPO _ST^ ]P_`]Y& TYNW`OTYR LNNZX[LYdTYR ^NSPO`WP^ LYO ^_L_PXPY_^& LYO _Z _SP MP^_ ZQ Xd VYZbWPORP
                                                            LYO MPWTPQ& T_ T^ _]`P&NZ]]PN_& LYO NZX[WP_P( 8PNWL]L_TZY ZQ []P[L]P] #Z_SP] _SLY [L]_YP] Z] WTXT_PO WTLMTWT_d NZX[LYd XPXMP]$ T^ ML^PO ZY LWW TYQZ]XL_TZY ZQ
9FDI                                                        bSTNS []P[L]P] SL^ LYd VYZbWPORP(
                                                                                                                                                                                                          AOe `VS >FG RW_Qa__ `VW_ ^S`a^[ cW`V


                                                              %                                                                                                               %
0CLC                                                                                                                                                                                                      `VS ]^S]O^S^ _V\c[ PSY\c4
                                                                                                                                                                                                          GSS W[_`^'
                                                                   GWU[O`a^S \T ]O^`[S^ \^ YWZW`SR YWOPWYW`e Q\Z]O[e ZSZPS^                                                           8O`S
                                                                                                                                                                                                                           P OUc % D_
                                                                                                                                                                                                                           %
                                                            D^W[`(He]S ]^S]O^S^"_ [OZS                                D^S]O^S^"_ _WU[O`a^S                                     8O`S           7VSQX    %      WT       DH>B
                                                           8D=CK8F<=J <RA=<RA;                                      8D=CK8F<=J <RA=<RA; ,.+./+.-                                              _SYT&SZ]Y\eSR

7?FB                                                         ;W^Z"_ [OZS      o
7LCK?LCL                                                      8F;@AF( 9DG;C # 8F;@AF DDH                                                                                                     ;W^Z"_ 9>B   o
<MC 6IGP                                                     ;W^Z"_ ORR^S__ o-/31 9JG8<O8Q
                                                              F=O QGJC( FQ -,,-4)3,,-                                                                                                        DV\[S [\'    .-.)40,)/012
FC< 2RT <ESITYRTN =IHWGVMRQ -GV 9RVMGI" UII UISETEVI MQUVTWGVMRQU$                                                                                 2**))* *+&,)&*2                                                            ;Z]X    &%('    #+)*2$
               21-10338-mew                Doc 1-1          Filed 02/23/21 Entered 02/23/21 15:42:50                                   2019 Federal
                                                                 Tax Return Pg 2 of 5
   Acfa .-32 &/-.6'      KMRMCA ;8HAL8D DD;                                                                                                                  JU[Y ,
     FOTQP`WQ 5          B_TQ] =YRZ]XM_UZY
     +       Q\Uh hmdY cZ Ybh]hm ]g Z]`]b[ h\]g fYhifb; >\YW_ h\Y Udd`]WUV`Y Vcl7                                                                     OUc         D_
         Q % ?caYgh]W [YbYfU` dUfhbYfg\]d                                 R% ?caYgh]W `]a]hYX dUfhbYfg\]d
         S%P ?caYgh]W `]a]hYX `]UV]`]hm WcadUbm                           T% ?caYgh]W `]a]hYX `]UV]`]hm dUfhbYfg\]d
         U % AcfY][b dUfhbYfg\]d                                          V % Ih\Yf o
     ,       <h h\Y YbX cZ h\Y hUl mYUf7
         Q   ?]X Ubm ZcfY][b cf XcaYgh]W WcfdcfUh]cb) dUfhbYfg\]d &]bW`iX]b[ Ubm Ybh]hm hfYUhYX Ug U dUfhbYfg\]d') hfigh) cf hUl*
             YlYadh cf[Ub]nUh]cb) cf Ubm ZcfY][b [cjYfbaYbh ckb) X]fYWh`m cf ]bX]fYWh`m) Ub ]bhYfYgh cZ 2-$ cf acfY ]b h\Y dfcZ]h)
             `cgg) cf WUd]hU` cZ h\Y dUfhbYfg\]d; Acf fi`Yg cZ WcbghfiWh]jY ckbYfg\]d) gYY ]bghfiWh]cbg+ DZ "SYg)" UhhUW\ MW\YXi`Y
             =*.) DbZcfaUh]cb cb JUfhbYfg Ikb]b[ 2-$ cf GcfY cZ h\Y JUfhbYfg\]d          ppppppppppppppppppppppppppppp                                             P
         R   ?]X Ubm ]bX]j]XiU` cf YghUhY ckb) X]fYWh`m cf ]bX]fYWh`m) Ub ]bhYfYgh cZ 2-$ cf acfY ]b h\Y dfcZ]h) `cgg) cf WUd]hU` cZ
             h\Y dUfhbYfg\]d; Acf fi`Yg cZ WcbghfiWh]jY ckbYfg\]d) gYY ]bghfiWh]cbg+ DZ "SYg)" UhhUW\ MW\YXi`Y =*.) DbZcfaUh]cb
             cb JUfhbYfg Ikb]b[ 2-$ cf GcfY cZ h\Y JUfhbYfg\]d qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                   P
     -       <h h\Y YbX cZ h\Y hUl mYUf) X]X h\Y dUfhbYfg\]d7
         Q   Ikb X]fYWh`m /-$ cf acfY) cf ckb) X]fYWh`m cf ]bX]fYWh`m) 2-$ cf acfY cZ h\Y hchU` jch]b[ dckYf cZ U`` W`UggYg cZ
             ghcW_ Ybh]h`YX hc jchY cZ Ubm ZcfY][b cf XcaYgh]W WcfdcfUh]cb; Acf fi`Yg cZ WcbghfiWh]jY ckbYfg\]d) gYY ]bghfiWh]cbg+
             DZ "SYg)" Wcad`YhY &]' h\fci[\ &]j' VY`ck qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                P
                               $Y% HUaY cZ >cfdcfUh]cb                 $YY% 9Z]Y\eS^
                                                                                     $YYY% >cibhfm cZ $Yf% DS^QS[`OUS
                                                                                           >RS[`WTWQO`W\[                                           Cc[SR W[
                                                                                          BaZPS^ #WT O[e$                 DbWcfdcfUh]cb            J\`W[U G`\QX




         R   Ikb X]fYWh`m Ub ]bhYfYgh cZ /-$ cf acfY) cf ckb) X]fYWh`m cf ]bX]fYWh`m) Ub ]bhYfYgh cZ 2-$ cf acfY ]b h\Y dfcZ]h) `cgg)
             cf WUd]hU` ]b Ubm ZcfY][b cf XcaYgh]W dUfhbYfg\]d &]bW`iX]b[ Ub Ybh]hm hfYUhYX Ug U dUfhbYfg\]d' cf ]b h\Y VYbYZ]W]U`
             ]bhYfYgh cZ U hfigh; Acf fi`Yg cZ WcbghfiWh]jY ckbYfg\]d) gYY ]bghfiWh]cbg+ DZ "SYg)" Wcad`YhY &]' h\fci[\ &j' VY`ck rrrrrrrr            P
                       $Y% HUaY cZ @bh]hm                         $YY% 9Z]Y\eS^      $YYY% NmdY cZ @bh]hm              $Yf% >cibhfm cZ     $f% 5AUIKRK
                                                                >RS[`WTWQO`W\[ BaZPS^                                                           8EOCELQAGE 7TLED IL
                                                                         #WT O[e$                                         If[Ub]nUh]cb          8OMFIQ% 4MPP% MO -ANIQAJ




     .       ?cYg h\Y dUfhbYfg\]d gUh]gZm Q\\ V_eb cZ h\Y Zc``ck]b[ WcbX]h]cbg;                                                                        OUc        D_
         Q   N\Y dUfhbYfg\]d%g hchU` fYWY]dhg Zcf h\Y hUl mYUf kYfY `Ygg h\Ub #/2-)---+
         R   N\Y dUfhbYfg\]d%g hchU` UggYhg Uh h\Y YbX cZ h\Y hUl mYUf kYfY `Ygg h\Ub # . a]``]cb+
         S   MW\YXi`Yg E*. UfY Z]`YX k]h\ h\Y fYhifb UbX Zifb]g\YX hc h\Y dUfhbYfg cb cf VYZcfY h\Y XiY XUhY &]bW`iX]b[
             YlhYbg]cbg' Zcf h\Y dUfhbYfg\]d fYhifb+
         T   N\Y dUfhbYfg\]d ]g bch Z]`]b[ UbX ]g bch fYei]fYX hc Z]`Y MW\YXi`Y G*0 pppppppppppppppppppppppppppppp                                                 P
             DZ "SYg)" h\Y dUfhbYfg\]d ]g bch fYei]fYX hc Wcad`YhY MW\YXi`Yg F) G*.) UbX G*/8 ]hYa A cb dU[Y . cZ Acfa .-328
             cf ]hYa F cb MW\YXi`Y E*.+
     /       Dg h\]g dUfhbYfg\]d U diV`]W`m hfUXYX dUfhbYfg\]d) Ug XYZ]bYX ]b gYWh]cb 136&_'&/'; qqqqqqqqqqqqqqqqqqqqqqqq                                          P
     0       ?if]b[ h\Y hUl mYUf) X]X h\Y dUfhbYfg\]d \UjY Ubm XYVh h\Uh kUg WUbWY`YX) kUg Zcf[]jYb) cf \UX h\Y hYfag acX]Z]YX
             gc Ug hc fYXiWY h\Y df]bW]dU` Uacibh cZ h\Y XYVh; qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                             P
     1       CUg h\]g dUfhbYfg\]d Z]`YX) cf ]g ]h fYei]fYX hc Z]`Y) Acfa 56.5) GUhYf]U` <Xj]gcf ?]gW`cgifY MhUhYaYbh) hc dfcj]XY
             ]bZcfaUh]cb cb Ubm fYdcfhUV`Y hfUbgUWh]cb; qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                                 P
     2       <h Ubm h]aY Xif]b[ WU`YbXUf mYUf /-.6) X]X h\Y dUfhbYfg\]d \UjY Ub ]bhYfYgh ]b cf U g][bUhifY cf ch\Yf Uih\cf]hm cjYf
             U Z]bUbW]U` UWWcibh ]b U ZcfY][b Wcibhfm &giW\ Ug U VUb_ UWWcibh) gYWif]h]Yg UWWcibh) cf ch\Yf Z]bUbW]U` UWWcibh';
             MYY ]bghfiWh]cbg Zcf YlWYdh]cbg UbX Z]`]b[ fYei]fYaYbhg Zcf A]b>@H Acfa ..1) LYdcfh cZ AcfY][b =Ub_ UbX
             A]bUbW]U` <WWcibhg &A=<L'+ DZ "SYg)" YbhYf h\Y bUaY cZ h\Y ZcfY][b Wcibhfm p                                                                          P
     3       <h Ubm h]aY Xif]b[ h\Y hUl mYUf) X]X h\Y dUfhbYfg\]d fYWY]jY U X]ghf]Vih]cb Zfca) cf kUg ]h h\Y [fUbhcf cZ) cf
             hfUbgZYfcf hc) U ZcfY][b hfigh; DZ "SYg)" h\Y dUfhbYfg\]d aUm \UjY hc Z]`Y Acfa 02/-) <bbiU` LYhifb Nc LYdcfh
             NfUbgUWh]cbg Q]h\ AcfY][b Nfighg UbX LYWY]dh cZ >YfhU]b AcfY][b B]Zhg+ MYY ]bghfiWh]cbg        qqqqqqqqqqqqqqqqqqqq                                   P
   +* Q      Dg h\Y dUfhbYfg\]d aU_]b[) cf \UX ]h dfYj]cig`m aUXY &UbX bch fYjc_YX') U gYWh]cb 421 Y`YWh]cb;         pppppppppppppppp                              P
             MYY ]bghfiWh]cbg Zcf XYhU]`g fY[UfX]b[ U gYWh]cb 421 Y`YWh]cb+
         R   ?]X h\Y dUfhbYfg\]d aU_Y Zcf h\]g hUl mYUf Ub cdh]cbU` VUg]g UX^ighaYbh ibXYf gYWh]cb 410&V' cf 401&V'; DZ "SYg)"
             UhhUW\ U ghUhYaYbh g\ck]b[ h\Y WcadihUh]cb UbX U``cWUh]cb cZ h\Y VUg]g UX^ighaYbh+ MYY ]bghfiWh]cbg            qqqqqqqqqqqqq                P
   2**)** *+&,)&*2                                                                                                                           Acfa *)/. &/-.6'
                                                                                    .
-0-.,../ 31331/ B-20/,.                                                          .,-5*,1,1, KMRMCA ;8HAL8D DD;                                          B-20/,..
              21-10338-mew                    Doc 1-1           Filed 02/23/21 Entered 02/23/21 15:42:50                           2019 Federal
                                                                     Tax Return Pg 3 of 5
   Acfa .-32 &/-.6'        KMRMCA ;8HAL8D DD;                                                                                                          KV\Z -
     FOTQP`WQ 5            B_TQ] =YRZ]XM_UZY "+103.04-,#
        S   Dg h\Y dUfhbYfg\]d fYei]fYX hc UX^igh h\Y VUg]g cZ dUfhbYfg\]d UggYhg ibXYf gYWh]cb 410&V' cf 401&V' VYWUigY cZ U                      OUc   D_
            giVghUbh]U` Vi]`h*]b `cgg &Ug XYZ]bYX ibXYf gYWh]cb 410&X'' cf giVghUbh]U` VUg]g fYXiWh]cb &Ug XYZ]bYX ibXYf gYWh]cb
            401&X''; DZ "SYg)" UhhUW\ U ghUhYaYbh g\ck]b[ h\Y WcadihUh]cb UbX U``cWUh]cb cZ h\Y VUg]g UX^ighaYbh+ MYY ]bghfiWh]cbg        qqqq           P
   ++       >\YW_ h\]g Vcl ]Z) Xif]b[ h\Y WiffYbh cf df]cf hUl mYUf) h\Y dUfhbYfg\]d X]ghf]VihYX Ubm dfcdYfhm fYWY]jYX ]b U
            `]_Y*_]bX YlW\Ub[Y cf Wcbhf]VihYX giW\ dfcdYfhm hc Ubch\Yf Ybh]hm &ch\Yf h\Ub X]gfY[UfXYX Ybh]h]Yg k\c``m
            ckbYX Vm h\Y dUfhbYfg\]d h\fci[\cih h\Y hUl mYUf'             qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq p                                 %
   +,       <h Ubm h]aY Xif]b[ h\Y hUl mYUf) X]X h\Y dUfhbYfg\]d X]ghf]VihY hc Ubm dUfhbYf U hYbUbWm*]b*Wcaacb cf ch\Yf
            ibX]j]XYX ]bhYfYgh ]b dUfhbYfg\]d dfcdYfhm; qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                       P
   +-       DZ h\Y dUfhbYfg\]d ]g fYei]fYX hc Z]`Y Acfa 5525) DbZcfaUh]cb LYhifb cZ O+M+ JYfgcbg Q]h\ LYgdYWh Nc AcfY][b
            ?]gfY[UfXYX @bh]h]Yg &A?@g' UbX AcfY][b =fUbW\Yg &A=g') YbhYf h\Y biaVYf cZ Acfag 5525 UhhUW\YX+ MYY
            ]bghfiWh]cbg     rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrr                                              p
   +.       ?cYg h\Y dUfhbYfg\]d \UjY Ubm ZcfY][b dUfhbYfg; DZ "SYg)" YbhYf h\Y biaVYf cZ Acfag 55-2) AcfY][b JUfhbYf%g
            DbZcfaUh]cb MhUhYaYbh cZ MYWh]cb .113 Q]h\\c`X]b[ NUl) Z]`YX Zcf h\]g dUfhbYfg\]d      qqqqqq p                                              P
   +/       @bhYf h\Y biaVYf cZ Acfag 5532) LYhifb cZ O+M+ JYfgcbg Q]h\ LYgdYWh hc >YfhU]b AcfY][b JUfhbYfg\]dg) UhhUW\YX
            hc h\]g fYhifb qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                o
   +0 Q     ?]X mci aU_Y Ubm dUmaYbhg ]b /-.6 h\Uh kci`X fYei]fY mci hc Z]`Y Acfa&g' .-66; MYY ]bghfiWh]cbg ppppppppppppppp                        P
        R   DZ "SYg)" X]X mci cf k]`` mci Z]`Y fYei]fYX Acfa&g' .-66;         qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                 P
   +1       @bhYf h\Y biaVYf cZ Acfag 214.) DbZcfaUh]cb LYhifb cZ O+M+ JYfgcbg Q]h\ LYgdYWh Nc >YfhU]b AcfY][b
            >cfdcfUh]cbg) UhhUW\YX hc h\]g fYhifb qqqqqqqqqqqqqqqqqqqqqqqqqqqq p
   +2       @bhYf h\Y biaVYf cZ dUfhbYfg h\Uh UfY ZcfY][b [cjYfbaYbhg ibXYf gYWh]cb 56/ qqqqqqqq p
   +3       ?if]b[ h\Y dUfhbYfg\]d%g hUl mYUf) X]X h\Y dUfhbYfg\]d aU_Y Ubm dUmaYbhg h\Uh kci`X fYei]fY ]h hc Z]`Y Acfa .-1/
            UbX .-1/*M ibXYf W\UdhYf 0 &gYWh]cbg .11. h\fci[\ .131' cf W\UdhYf 1 &gYWh]cbg .14. h\fci[\ .141'; qqqqqqqqqqqqq                             P
   ,*       QUg h\Y dUfhbYfg\]d U gdYW]Z]YX XcaYgh]W Ybh]hm fYei]fYX hc Z]`Y Acfa 5605 Zcf h\Y hUl mYUf; MYY h\Y DbghfiWh]cbg
            Zcf Acfa 5605 rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrr                                                                       P
   ,+       Dg h\Y dUfhbYfg\]d U gYWh]cb 4/.&W' dUfhbYfg\]d) Ug XYZ]bYX ]b LY[i`Uh]cbg gYWh]cb .+4/.&W'*.N&V'&.1'; qqqqqqqqqqqqqq                        P
   ,,       ?if]b[ h\Y hUl mYUf) X]X h\Y dUfhbYfg\]d dUm cf UWWfiY Ubm ]bhYfYgh cf fcmU`hm Zcf k\]W\ h\Y XYXiWh]cb ]g bch U``ckYX ibXYf
            gYWh]cb /34<; MYY ]bghfiWh]cbg pppppppppppppppppppppppppppppppppppppppppppppppp                                                              P
            DZ "SYg)" YbhYf h\Y hchU` Uacibh cZ h\Y X]gU``ckYX XYXiWh]cbg        qqqqqqqqqqqqqqq p #
   ,-       ?]X h\Y dUfhbYfg\]d \UjY Ub Y`YWh]cb ibXYf gYWh]cb .30&^' Zcf Ubm fYU` dfcdYfhm hfUXY cf Vig]bYgg cf Ubm ZUfa]b[
            Vig]bYgg ]b YZZYWh Xif]b[ h\Y hUl mYUf; MYY ]bghfiWh]cbg qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                                P
   ,.       ?cYg h\Y dUfhbYfg\]d gUh]gZm cbY cf acfY cZ h\Y Zc``ck]b[; MYY ]bghfiWh]cbg      pppppppppppppppppppppppppp                                  P
        Q   N\Y dUfhbYfg\]d ckbg U dUgg*h\fci[\ Ybh]hm k]h\ WiffYbh) cf df]cf mYUf WUffmcjYf) YlWYgg Vig]bYgg ]bhYfYgh
            YldYbgY+
        R   N\Y dUfhbYfg\]d%g U[[fY[UhY UjYfU[Y UbbiU` [fcgg fYWY]dhg &XYhYfa]bYX ibXYf gYWh]cb 115&W'' Zcf h\Y 0 hUl mYUfg
            dfYWYX]b[ h\Y WiffYbh hUl mYUf UfY acfY h\Ub #/3 a]``]cb UbX h\Y dUfhbYfg\]d \Ug Vig]bYgg ]bhYfYgh+
        S   N\Y dUfhbYfg\]d ]g U hUl g\Y`hYf &gYY ]bghfiWh]cbg' UbX h\Y dUfhbYfg\]d \Ug Vig]bYgg ]bhYfYgh YldYbgY+
            DZ "SYg" hc Ubm) Wcad`YhY UbX UhhUW\ Acfa 566-+
   ,/       Dg h\Y dUfhbYfg\]d Y`YWh]b[ cih cZ h\Y WYbhfU`]nYX dUfhbYfg\]d UiX]h fY[]aY ibXYf gYWh]cb 3//.&V'; MYY ]bghfiWh]cbg     ppppppp        P
            DZ "SYg)" h\Y dUfhbYfg\]d aigh Wcad`YhY MW\YXi`Y =*/ &Acfa .-32'+ @bhYf h\Y hchU` Zfca MW\YXi`Y =*/) JUfh DDD)
            `]bY 0 pppppppppppppppppppppppppppppppppppppppppppp                                                    p                      .*
           DZ "Hc)" Wcad`YhY ?Yg][bUh]cb cZ JUfhbYfg\]d LYdfYgYbhUh]jY VY`ck+
   9UcYW^QdY_^ _V FQbd^UbcXY` HU`bUcU^dQdYfU &gYY ]bghfiWh]cbg'
   @bhYf VY`ck h\Y ]bZcfaUh]cb Zcf h\Y dUfhbYfg\]d fYdfYgYbhUh]jY &JL' Zcf h\Y hUl mYUf WcjYfYX Vm h\]g fYhifb+
   ALXP ZQ CE o


                         %                                                                                           %
                                                                                                    H(F( [SZYP
   H(F( LOO]P^^ ZQ CE
                                                                                                    Y`XMP] ZQ CE

   >Q _SP CE T^ LY PY_T_d& YLXP ZQ _SP OP^TRYL_PO TYOTaTO`LW QZ] _SP CE   o
                                                                                                    H(F( [SZYP
   H(F( LOO]P^^ ZQ

                     %                                                                                           %
                                                                                                    Y`XMP] ZQ
   OP^TRYL_PO                                                                                       OP^TRYL_PO
   TYOTaTO`LW                                                                                       TYOTaTO`LW

   ,0       Dg h\Y dUfhbYfg\]d UhhUW\]b[ Acfa 5663 hc WYfh]Zm Ug U KiU`]Z]YX Iddcfhib]hm AibX;       pppppppppppppppppppppp                              P
            DZ "SYg)" YbhYf h\Y Uacibh Zfca Acfa 5663) `]bY .1            qqqqqqqqqqqqqqqqqqqq                   p#
   ,1       @bhYf h\Y biaVYf cZ ZcfY][b dUfhbYfg giV^YWh hc gYWh]cb 531&W'&5' Ug U fYgi`h cZ hfUbgZYff]b[ U`` cf U dcfh]cb cZ Ub
            ]bhYfYgh ]b h\Y dUfhbYfg\]d cf cZ fYWY]j]b[ U X]ghf]Vih]cb Zfca h\Y dUfhbYfg\]d qqqqqqqqq p
   ,2       <h Ubm h]aY Xif]b[ h\Y hUl mYUf) kYfY h\YfY Ubm hfUbgZYfg VYhkYYb h\Y dUfhbYfg\]d UbX ]hg dUfhbYfg giV^YWh hc h\Y
            X]gW`cgifY fYei]fYaYbhg cZ LY[i`Uh]cbg gYWh]cb .+4-4*5;            qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                     P
                                                                                                                                           Acfa *)/. &/-.6'
   2**)+* *+&,)&*2
                                                                                  /
-0-.,../ 31331/ B-20/,.                                                        .,-5*,1,1, KMRMCA ;8HAL8D DD;                                       B-20/,..
                                  21-10338-mew                  Doc 1-1      Filed 02/23/21          Entered 02/23/21 15:42:50              2019 Federal
   Acfa .-32 &/-.6' KMRMCA ;8HAL8D DD; Tax Return                                                     Pg 4 of 5                                                 JU[Y .
     FOTQP`WQ > CM]_YQ]^# 7U^_]UN`_UaQ FTM]Q =_QX^                                                                                               J_dQ\ Q]_e^d
                              +     IfX]bUfm Vig]bYgg ]bWcaY &`cgg' &dU[Y .) `]bY //'    pppppppppppppppppppppppppp                         +        -11(5./*
                              ,     HYh fYbhU` fYU` YghUhY ]bWcaY &`cgg' &UhhUW\ Acfa 55/2'      qqqqqqqqqqqqqqqqqqqqqqq                    ,
                              - Q Ih\Yf [fcgg fYbhU` ]bWcaY &`cgg' ppppppppppppppppppp                    -Q
                                R @ldYbgYg Zfca ch\Yf fYbhU` UWh]j]h]Yg &UhhUW\ ghUhYaYbh' ppppppp          -R
                                  S Ih\Yf bYh fYbhU` ]bWcaY &`cgg'+ MiVhfUWh `]bY 0V Zfca `]bY 0U qqqqqqqqqqqqqqqqqqqqq                    -S
                                    <`L]LY_PPO
                              .     [LdXPY_^3      Q FP]aTNP^   .Q                                 R 7L[T_LW .R
                                    S NchU`+ <XX `]bYg 1U UbX 1V pppppppppppppppppppppppppppppppppppp                                      .S
        ?^S_]U $B_cc%




                              /     DbhYfYgh ]bWcaY ppppppppppppppppppppppppppppppppppppppppppp                                             /
                              0     ?]j]XYbXg UbX X]j]XYbX Yei]jU`Ybhg7    Q IfX]bUfm X]j]XYbXg
                                                                               qqqqqqqqqqqqqqqqqqqq                                        0Q
                                    R EaOYWTWSR RWbWRS[R_ 0R       S 8TaTOPYO P\`TaLWPY_^ 0S
                              1     LcmU`h]Yg pppppppppppppppppppppppppppppppppppppppppppppp                                                1
                              2     HYh g\cfh*hYfa WUd]hU` [U]b &`cgg' &UhhUW\ MW\YXi`Y ? &Acfa .-32'' pppppppppppppppppp                   2
                              3 Q HYh `cb[*hYfa WUd]hU` [U]b &`cgg' &UhhUW\ MW\YXi`Y ? &Acfa .-32'' qqqqqqqqqqqqqqqqqq                     3Q
                                R >c``YWh]V`Yg &/5$' [U]b &`cgg' pppppppppppppppppppp                   3R
                                S ObfYWUdhifYX gYWh]cb ./2- [U]b &UhhUW\ ghUhYaYbh' ppppppppp           3S
                             +*     HYh gYWh]cb ./0. [U]b &`cgg' &UhhUW\ Acfa 1464' ppppppppppppppppppppppppppp                            +*
                             ++     Ih\Yf ]bWcaY &`cgg' &gYY ]bghfiWh]cbg' NmdY o                                                          ++
                             +,     MYWh]cb .46 XYXiWh]cb &UhhUW\ Acfa 123/'     ppppppppppppppppppppppppppppp                             +,
        9UTeSdY_^c




                             +- Q >cbhf]Vih]cbg pppppppppppppppppppppppppppppppppppppppppppp                                               +-Q
                                R DbjYghaYbh ]bhYfYgh YldYbgY pppppppppppppppppppppppppppppppppppp                                         +-R
                                  S MYWh]cb 26&Y'&/' YldYbX]hifYg7 $+% NmdY o                                              $,% <acibh o +-S$,%
                                T Ih\Yf XYXiWh]cbg &gYY ]bghfiWh]cbg' NmdY o                                                               +-T
                             +. Q HYh YUfb]b[g &`cgg' Zfca gY`Z*Yad`cmaYbh pppppppppppppppppppppppppppppp                                  +.Q       -11(5./*
    ;]`\_i'




                                R Bfcgg ZUfa]b[ cf Z]g\]b[ ]bWcaY ppppppppppppppppppppppppppppppppppp                                      +.R
    ]U^d
    IU\V'




                                S Bfcgg bcbZUfa ]bWcaY qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                             +.S       /.4(.55*
                             +/ Q Fck*]bWcaY \cig]b[ WfYX]h &gYWh]cb 1/&^'&2'' ppppppppppppppppppppppppppppp                               +/Q
                                  R Fck*]bWcaY \cig]b[ WfYX]h &ch\Yf' pppppppppppppppppppppppppppppppppp                                   +/R
        8bUTYdc




                                  S KiU`]Z]YX fY\UV]`]hUh]cb YldYbX]hifYg &fYbhU` fYU` YghUhY' &UhhUW\ Acfa 0135) ]Z Udd`]WUV`Y' ppppppp   +/S
                                  T Ih\Yf fYbhU` fYU` YghUhY WfYX]hg &gYY ]bghfiWh]cbg' NmdY o                                             +/T
                                  U Ih\Yf fYbhU` WfYX]hg &gYY ]bghfiWh]cbg'             NmdY o                                             +/U
                                V Ih\Yf WfYX]hg &gYY ]bghfiWh]cbg'                      NmdY o                                             +/V
                             +0 Q HUaY cZ Wcibhfm cf O+M+ dcggYgg]cb o                                                              pp
                                  R Bfcgg ]bWcaY Zfca U`` gcifWYg ppppppppppppppppppppppppppppppppppp                                      +0R
                                  S Bfcgg ]bWcaY gcifWYX Uh dUfhbYf `YjY` ppppppppppppppppppppppppppppppp                                  +0S
                                    AcfY][b [fcgg ]bWcaY gcifWYX Uh dUfhbYfg\]d `YjY`
      <_bUYW^ JbQ^cQSdY_^c




                                  T MZhZgkZY [dg [jijgZ jhZ p                           U AcfY][b VfUbW\ WUhY[cfm ppppppppp p              +0U
                                    8APPISE
                                  V CAQEGMOV p                          W BYbYfU` WUhY[cfm p                          X Ih\Yf p p          +0X
                                    ?YXiWh]cbg U``cWUhYX UbX Uddcfh]cbYX Uh dUfhbYf `YjY`
                                  Y DbhYfYgh YldYbgY o                                Z Ih\Yf ppppppppppppppppppp                     p    +0Z
                                    ?YXiWh]cbg U``cWUhYX UbX Uddcfh]cbYX Uh dUfhbYfg\]d `YjY` hc ZcfY][b gcifWY ]bWcaY
                                  [ MZhZgkZY [dg [jijgZ jhZ p                           \ AcfY][b VfUbW\ WUhY[cfm ppppppppp p              +0\
                                    8APPISE
                                  ] CAQEGMOV p                            ^ BYbYfU` WUhY[cfm p                        _ Ih\Yf p p          +0_
                                  ` NchU` ZcfY][b hUlYg &W\YW_ cbY'7 o            JU]X%         <WWfiYX% pppppppppppppp                    +0`
                                  a LYXiWh]cb ]b hUlYg UjU]`UV`Y Zcf WfYX]h &UhhUW\ ghUhYaYbh' pppppppppppppppppppppp                      +0a
                                  b Ih\Yf ZcfY][b hUl ]bZcfaUh]cb &UhhUW\ ghUhYaYbh' qqqqqqqqqqqqqqqqqqqqqqqqqqq
                             +1 Q Jcgh*.653 XYdfYW]Uh]cb UX^ighaYbh ppppppppppppppppppppppppppppppppp                                      +1Q
   CY^Y]e] JQh
   $6CJ% ?dU]c




                                R <X^ighYX [U]b cf `cgg pppppppppppppppppppppppppppppppppppppppp                                           +1R
   6\dUb^QdYfU




                                  S ?Yd`Yh]cb &ch\Yf h\Ub c]` UbX [Ug' pppppppppppppppppppppppppppppppppp                                  +1S
                                  T I]`) [Ug) UbX [Ych\YfaU` dfcdYfh]Yg * [fcgg ]bWcaY ppppppppppppppppppppppppp                           +1T
                                  U I]`) [Ug) UbX [Ych\YfaU` dfcdYfh]Yg * XYXiWh]cbg pppppppppppppppppppppppppp                            +1U
                                  V Ih\Yf <GN ]hYag &UhhUW\ ghUhYaYbh' qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq                                   +1V
                             +2 Q NUl*YlYadh ]bhYfYgh ]bWcaY ppppppppppppppppppppppppppppppppppppp                                         +2Q
                                R Ih\Yf hUl*YlYadh ]bWcaY pppppppppppppppppppppppppppppppppppppp                                           +2R
       EdXUb ?^V_b]QdY_^




                                                                                            K== KL8L=E=FL 0
                                S HcbXYXiWh]V`Y YldYbgYg pppppppppppppppppppppppppppppppppppppp                                            +2S         /(3//*
                             +3 Q ?]ghf]Vih]cbg cZ WUg\ UbX aUf_YhUV`Y gYWif]h]Yg ppppppppppppppppppppppppppp                              +3Q       /2.(,-.*
                                R ?]ghf]Vih]cbg cZ ch\Yf dfcdYfhm pppppppppppppppppppppppppppppppppppp                                     +3R
                             ,* Q DbjYghaYbh ]bWcaY ppppppppppppppppppppppppppppppppppppppppp                                              ,*Q
                                  R DbjYghaYbh YldYbgYg pppppppppppppppppppppppppppppppppppppppp                                           ,*R
                                                                                                   KLEL 1
                                  S Ih\Yf ]hYag UbX Uacibhg &UhhUW\ ghUhYaYbh' qqqqqqqqqqqqqqqqqqqqqqqqqqqq
   2**)-* *+&,)&*2                                                                                  0                                             Acfa *)/. &/-.6'
-0-.,../ 31331/ B-20/,.                                                                          .,-5*,1,1, KMRMCA ;8HAL8D DD;                             B-20/,..
                  21-10338-mew                         Doc 1-1              Filed 02/23/21 Entered 02/23/21 15:42:50                                               2019 Federal
   Acfa .-32 &/-.6' KMRMCA ;8HAL8D DD;                                           Tax Return Pg 5 of 5                                                                                    JU[Y /
   4YMWd^U^ ZR AQ_ =YOZXQ $?Z^^%
   +   BS` W[Q\ZS #Y\__$' 7\ZPW[S GQVSRaYS ?% YW[S_ * `V^\aUV **' ;^\Z `VS ^S_aY`% _aP`^OQ` `VS _aZ \T GQVSRaYS ?% YW[S_ *+ `V^\aUV *,R% O[R */]   rrrrr         +               -11(5./*
   ,     <bU`mg]g Vm                                                 $YY% DbX]j]XiU`             $YYY% DbX]j]XiU`                                        $f% @lYadh                 $fY%
                                      $Y% >cfdcfUhY                      &UWh]jY'                    &dUgg]jY'                $Yf% JUfhbYfg\]d          If[Ub]nUh]cb           Hca]bYY,Ih\Yf
         dUfhbYf hmdY7
       Q BZcZgVa eVgicZgh
       R G^b^iZY eVgicZgh                                             -11(5./*

       FOTQP`WQ ?                5MWMYOQ FTQQ_^ [Q] 5ZZV^
                                                                                             =Y[]bb]b[ cZ hUl mYUf                                           @bX cZ hUl mYUf
                                6ccUdc
                                                                                       $Q%                              $R%                            $S%                        $T%
       + >Ug\ pppppppppppppppp                                                                                            3(305*                                                    .(,31*
       ,Q NfUXY bchYg UbX UWWcibhg fYWY]jUV`Y p
        R FYgg U``ckUbWY Zcf VUX XYVhg pppp
       - DbjYbhcf]Yg ppppppppppppp
       . O+M+ [cjYfbaYbh cV`][Uh]cbg ppppp
       / NUl*YlYadh gYWif]h]Yg pppppppp
       0 Ih\Yf WiffYbh UggYhg (ViiVX] hiViZbZci)p
       1Q   @\O[_ `\ ]O^`[S^_ #\^ ]S^_\[_ ^SYO`SR `\ ]O^`[S^_$   p                                                    .15(010*
        R Gcfh[U[Y UbX fYU` YghUhY `cUbg   ppp
       2 Ih\Yf ]bjYghaYbhg &UhhUW\ ghUhYaYbh' p
       3Q =i]`X]b[g UbX ch\Yf XYdfYW]UV`Y UggYhg                                       20(2.2*                                                         20(2.2*
        R FYgg UWWiai`UhYX XYdfYW]Uh]cb ppp                                            20(2.2*                                                         20(2.2*
   +*Q ?Yd`YhUV`Y UggYhg pppppppppp
     R FYgg UWWiai`UhYX XYd`Yh]cb ppppp
   ++ FUbX &bYh cZ Ubm Uacfh]nUh]cb' pppp
   +,Q DbhUb[]V`Y UggYhg &Uacfh]nUV`Y cb`m' pp
     R FYgg UWWiai`UhYX Uacfh]nUh]cb ppp
   +- Ih\Yf UggYhg &UhhUW\ ghUhYaYbh' ppp                              KL8L=E=FL 2                                    /53(34-*                                                   0,0(-4-*
   +. NchU` UggYhg ppppppppppppp                                                                                      220(540*                                                   0,2(.12*
           BYQRY\YdYUc Q^T 8Q`YdQ\
   +/ <WWcibhg dUmUV`Y pppppppppp
   +0       A\^`UOUS_% [\`S_% P\[R_ ]OeOPYS W[ YS__ `VO[ * eSO^                                                       -21(,,,*                                                   -21(,,,*
   +1 Ji]Zg XjggZci a^VW^a^i^Zh (ViiVX] hiViZbZci) p                   KL8L=E=FL 3                                    -4,(233*                                                   -.3(152*
   +2 <`` bcbfYWcifgY `cUbg pppppppp
   +3Q      @\O[_ T^\Z ]O^`[S^_ #\^ ]S^_\[_ ^SYO`SR `\ ]O^`[S^_$      -(,0,(-/1*                                                                                         -(,00(541*
     R A\^`UOUS_% [\`S_% P\[R_ ]OeOPYS W[ * eSO^ \^ Z\^S                .1,(,,,*                                                                                           .1,(,,,*
   ,* Ih\Yf `]UV]`]h]Yg &UhhUW\ ghUhYaYbh' pp            KL8L=E=FL 4     10(.0,*                                                                                            1/(121*
   ,+ JUfhbYfg% WUd]hU` UWWcibhg pppppp                              )-(,.1(,24*                                                                                        )-(./0(45,*
   ,, NchU` `]UV]`]h]Yg UbX WUd]hU` qqqqqq                              220(540*                                                                                           0,2(.12*
    FOTQP`WQ @'* EQOZYOUWUM_UZY ZR =YOZXQ $?Z^^% [Q] 5ZZV^ JU_T =YOZXQ $?Z^^% [Q] EQ_`]Y
                                     D_dU4 N\Y dUfhbYfg\]d aUm VY fYei]fYX hc Z]`Y MW\YXi`Y G*0+ MYY ]bghfiWh]cbg+
    +       HYh ]bWcaY &`cgg' dYf Vcc_g qqqqqqq                                          -1.(-5,* 0 DcXdbZ gZXdgYZY dc Wdd`h i]^h nZVg cdi ^cXajYZY
    ,       DcXdbZ ^cXajYZY dc NX]ZYjaZ F* a^cZh /* 0* 1X*                                                          dc NX]ZYjaZ F* a^cZh / i]gdj\] // (^iZb^oZ)8
            3* 4V* 5* 6* 7V* /.* VcY //* cdi gZXdgYZY dc Wdd`h                                                 Q OVm+ZmZbei ^ciZgZhi $
            i]^h nZVg (^iZb^oZ)8
    - BiUfUbhYYX dUmaYbhg &ch\Yf h\Ub \YU`h\                                                                 1 ?ZYjXi^dch ^cXajYZY dc NX]ZYjaZ F* a^cZh /
      ]bgifUbWY' qqqqqqqqqqqqqqqq                                                                              i]gdj\] /1Y* VcY /4e* cdi X]Vg\ZY V\V^chi
    .    9d]S[_S_ ^SQ\^RSR \[ P\\X_ `VW_ eSO^ [\` W[QYaRSR \[                                                       Wdd` ^cXdbZ i]^h nZVg (^iZb^oZ)8
         GQVSRaYS ?% YW[S_ * `V^\aUV *,R% O[R */] #W`SZWfS$3                                                   Q ?ZegZX^Vi^dc $
            KLEL 5                                       /(/14*
     Q ?ZegZX^Vi^dc $                                                                                        2 <XX `]bYg 3 UbX 4 pppppppppppp
     R OgVkZa VcY ZciZgiV^cbZci $   /31*          /(3//* 3 DcXdbZ (adhh) (<cVanh^h d[ IZi DcXdbZ (Gdhh)*
    / <XX `]bYg . h\fci[\ 1 rrrrrrrrrrr        -11(5./*    a^cZ /), NjWigVXi a^cZ 6 [gdb a^cZ 3 qqqqqq                                                                           -11(5./*
     FOTQP`WQ @'+ 4YMWd^U^ ZR CM]_YQ]^# 6M[U_MW 4OOZ`Y_^
    + =U`UbWY Uh VY[]bb]b[ cZ mYUf qqqqqqq )-(,.1(,24* 0 ?]ghf]Vih]cbg7 Q >Ug\ ppppppppp                                                                                         /2.(,-.*
    , >Ud]hU` Wcbhf]VihYX7 Q >Ug\ ppppppp                                                                                       R JfcdYfhm pppppppp
                           R JfcdYfhm pppppp                                                                 1 Ji]Zg YZXgZVhZh (^iZb^oZ)8
    - HYh ]bWcaY &`cgg' dYf Vcc_g ppppppp                                                -1.(-5,*
    . Ji]Zg ^cXgZVhZh (^iZb^oZ)8                                                                             2 <XX `]bYg 3 UbX 4 pppppppppppp                               /2.(,-.*
    / <XX `]bYg . h\fci[\ 1 qqqqqqqqqqq                                                )43.(434* 3 6OYO[QS O` S[R \T eSO^' GaP`^OQ` YW[S 1 T^\Z YW[S . qq               )-(./0(45,*
   2**)-+ *+&,)&*2                                                                             1                                                                          Acfa *)/. &/-.6'
-0-.,../ 31331/ B-20/,.                                                                     .,-5*,1,1, KMRMCA ;8HAL8D DD;                                                        B-20/,..
